 



EXHIBIT 10
AMENDED INDEMNIFICATION AGREEMENT
     THIS AMENDED INDEMNIFICATION AGREEMENT (“Agreement”) is entered into
effective as of June 15, 2007, by and between Panhandle Oil and Gas Inc., an
Oklahoma corporation (the “Company”), and
                                                            (“Indemnitee”).
     WHEREAS, it is essential to the Company to retain and attract as directors
and officers the most capable persons available;
     WHEREAS, Indemnitee is a director and/or officer of the Company;
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations in today’s environment;
     WHEREAS, pursuant to an existing Indemnification Agreement (the “Existing
Indemnification Agreement”), the Company has contractually agreed to indemnify
the Indemnitee;
     WHEREAS, the Company’s Amended and Restated Bylaws (“Bylaws”) require the
Company to indemnify and advance expenses to its directors and officers to the
fullest extent permitted under Oklahoma law, and the Indemnitee has been serving
and continues to serve as a director and/or officer of the Company, in part, in
reliance on the Bylaws and the Existing Indemnification Agreement;
     WHEREAS, the current difficulty in obtaining adequate director and officer
liability insurance coverage at a reasonable cost has increased the risk that
the Company will be unable to retain and attract as directors and officers the
most capable persons available;
     WHEREAS, the Company has determined that it may be unable to retain and
attract as directors and officers the most capable persons which would be
detrimental to the interests of the Company, and that Company therefore should
seek to assure such persons that indemnification and insurance coverage will be
available at all times in the future; and
     WHEREAS, in recognition of: (i) the Indemnitee’s need for substantial
protection against personal liability in order to enhance the Indemnitee’s
continued service to the Company in an effective manner, (ii) the increasing
difficulty in obtaining satisfactory director and officer liability insurance
coverage, and (iii) the

4



--------------------------------------------------------------------------------



 



Indemnitee’s reliance on the Bylaws and the Existing Indemnification Agreement,
and in part to provide the Indemnitee with specific contractual assurance that
the protection promised by the Bylaws will be available to the Indemnitee
(regardless of, among other things, any amendment to or revocation of the Bylaws
or the Company’s Articles or Certificate of Incorporation or any change in the
board of directors of the Company or acquisition transaction relating to the
Company), the Company wishes to amend the provisions of the Existing
Indemnification Agreement in order to provide in this Agreement for the
indemnification of and the advancing of expenses to the Indemnitee to the
broadest and fullest extent permitted by law and as set forth in this Agreement,
and, to the extent insurance is maintained, for the continued coverage of the
Indemnitee under the directors and officers liability insurance policy of the
Company.
     NOW, THEREFORE, in consideration of the above premises and of the
Indemnitee continuing to serve the Company directly or, at its request, another
enterprise, and intending to be legally bound hereby, the parties hereto agree
to amend the Existing Indemnification Agreement in its entirety, and further
agree, as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:
          1.1 Affiliate: any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified.
          1.2 Board: the Board of Directors of the Company.
          1.3 Change in Control: shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director, whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (iv)

5



--------------------------------------------------------------------------------



 




the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
          1.4 Indemnifiable Expenses: any expense, liability, or loss, including
attorneys’ fees and expenses, judgments, fines, ERISA excise taxes and
penalties, amounts paid or to be paid in settlement with the approval of the
Company, any interest, assessments, or other charges imposed thereon, any
federal, state or local or other taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal), or preparing for any of
the foregoing in, any Proceeding relating to any Indemnifiable Event.
          1.5 Indemnifiable Event: any event, occurrence or omission to act that
takes place either prior to, on or after the date of this Agreement, related to
the fact that Indemnitee is or was a director or officer of the Company, or
while a director or officer is or was serving at the request of the Company as a
director, officer, partner, member, manager, employee, trustee, agent, or
fiduciary of another corporation, partnership, limited liability company, joint
venture, employee benefit plan, trust, or other enterprise, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action or failure to act in an official
capacity as a director, officer, employee, or agent or in any other capacity
while serving as a director, officer, employee, or agent of the Company, as
described above.
          1.6 Independent Counsel: the person or body appointed in connection
with Section 4.
          1.7 Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company), or any inquiry, hearing, or investigation,
whether conducted by the Company or any other party or person, that Indemnitee
in good faith believes might lead to the institution of any such action, suit,
or proceeding, whether civil, criminal, administrative, investigative, or other.
          1.8 Reviewing Party: the person or body appointed in accordance with
Section 4.
          1.9 Voting Securities: the Company’s Class A Common Stock, par value
$0.01666 per share, and any other securities of the Company that vote generally
in the election of directors.
     2. Agreement to Indemnify.
          2.1 General Agreement. In the event Indemnitee was, is, or becomes a
party to or witness or other participant in, or is threatened to be made a party
to

6



--------------------------------------------------------------------------------



 




or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against any and all Indemnifiable Expenses to the broadest and fullest
extent permitted by Oklahoma law, as the same exists or may hereafter be amended
or interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto). The rights of
the Indemnitee provided in this Section 2 shall include, without limitation, the
rights set forth in other sections of this Agreement.
          2.2 Indemnifiable Expense Advances. If so requested in writing by the
Indemnitee, the Company shall advance (within 20 days of such written request),
any and all Indemnifiable Expenses incurred by the Indemnitee (an “Expense
Advance”). The Company shall, in accordance with such request (but without
duplication), either (i) pay such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse the Indemnitee for such Indemnifiable Expenses.
The Indemnitee’s right to an Expense Advance is absolute and shall not be
subject to any condition that the Board shall have determined that the
Indemnitee is, or is not, entitled to be indemnified under applicable law.
However, the obligation of the Company to make an Expense Advance pursuant to
this Section 2.2 shall be subject to the condition that, if, when and to the
extent that a final judicial determination is made (as to which all rights of
appeal therefrom have been exhausted or lapsed) that the Indemnitee is not
entitled to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee who hereby agrees to reimburse the
Company for all such amounts theretofore paid. It is understood and agreed that
the foregoing agreement by the Indemnitee to reimburse the Company shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law. The
Indemnitee’s obligation to reimburse the Company for such Expense Advances shall
be unsecured and no interest shall be charged thereon.
          2.3 Initiation of Proceeding by Indemnitee. Notwithstanding anything
in this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Proceeding
initiated by Indemnitee unless: (i) the Company has joined in or the Board has
consented to the initiation of such Proceeding; (ii) the Proceeding is one to
enforce Indemnitee’s rights under this Agreement (including an action pursued by
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law); or (iii) the Proceeding is instituted after a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control) and
Independent Counsel has approved its initiation.
          2.4 Mandatory Indemnification. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including

7



--------------------------------------------------------------------------------



 



dismissal without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Expenses incurred in connection therewith.
          2.5 Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Indemnifiable Expenses, but not, however, for the total amount
thereof the Company shall nevertheless indemnify Indemnitee for the portion
thereof, to which Indemnitee is entitled.
     3. Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board, or by any other person as
to matters the Indemnitee reasonably believes are within such other persons
professional or expert competence, or (b) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to the Indemnitee for purposes of determining the right to indemnity hereunder.
     4. Reviewing Party. Prior to any Change in Control, the Reviewing Party
shall be any appropriate person or body consisting of a member or members of the
Board, or any other person or body appointed by the Board, who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification. After a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Bylaws or Articles or Certificate of Incorporation now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed), and who has not otherwise performed services for the
Company or the Indemnitee (other than in connection with indemnification
matters) within the last five years. The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee
should be permitted to be indemnified under applicable law. The Company agrees
to pay the reasonable fees of the Independent Counsel and to indemnify fully
such counsel against any and all expenses (including

8



--------------------------------------------------------------------------------



 



attorneys’ fees), claims, liabilities, loss, and damages arising out of or
relating to this Agreement or the engagement of Independent Counsel pursuant
hereto.
     5. Indemnification Process and Appeal.
          5.1 Indemnification Payment. Indemnitee shall be entitled to
indemnification of Indemnifiable Expenses, and shall receive payment thereof
from the Company in accordance with this Agreement as soon as practicable after
Indemnitee has made written demand on the Company for indemnification (but in no
event less than 20 days after such demand), unless the Reviewing Party has given
a written legal opinion to the Company that Indemnitee is not entitled to
indemnification under applicable law. In determining whether Indemnitee is
entitled to be indemnified hereunder, the Reviewing Party shall presume that the
Indemnitee has satisfied the applicable standard and is entitled to
indemnification and the burden of proving such a determination shall be on the
Reviewing Party to establish by clear and convincing evidence that the
Indemnitee is not so entitled.
          5.2 Suit to Enforce Rights; Continued Right to Expense Advances.
Regardless of any action by the Reviewing Party, if Indemnitee has not received
full indemnification within 30 days after making a demand in accordance with
Section 5.1, Indemnitee shall have the right to enforce his indemnification
rights under this Agreement by commencing litigation in any court in the State
of Oklahoma having subject matter jurisdiction thereof seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. The Company hereby consents to service of process
and to appear in any such proceeding. If the Indemnitee commences litigation
proceedings to secure a determination that the Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that the
Indemnitee is not entitled to be indemnified under applicable law shall not be
binding, the Indemnitee shall continue to be entitled to receive Expense
Advances, and the Indemnitee shall not be required to reimburse the Company for
any Expense Advance, until a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law. Any
determination by the Reviewing Party not challenged by the Indemnitee shall be
binding on the Company and Indemnitee. The remedy provided for in this Section 5
shall be in addition to any other remedies available to Indemnitee at law or in
equity.
          5.3 Defense to Indemnification, Burden of Proof and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Indemnifiable Expenses incurred in defending a Proceeding in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action as to whether Indemnitee is entitled to be indemnified hereunder,
the court shall presume that the Indemnitee has satisfied the applicable
standard and is entitled to indemnification and the burden of proving such a
defense shall be on the Company

9



--------------------------------------------------------------------------------



 




or its representative to establish by clear and convincing evidence that the
Indemnitee is not so entitled. Neither the failure of the Reviewing Party or the
Company (including its Board, Independent Counsel, or its stockholders) to have
made a determination prior to the commencement of such action by Indemnitee that
indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
Independent Counsel, or its stockholders) that the Indemnitee had not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
For purposes of this Agreement, the termination of any Proceeding, by judgment,
order, settlement (whether with or without court approval), conviction, or upon
a plea of nolo contendere, or its equivalent, shall not create a presumption
that Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.
     6. Indemnification for Indemnifiable Expenses Incurred in Enforcing Rights.
The Company shall indemnify Indemnitee against any and all Indemnifiable
Expenses that are incurred by Indemnitee in connection with any action brought
by Indemnitee for:
     (i) indemnification or advance payment of Indemnifiable Expenses by the
Company under this Agreement or any other agreement or under applicable law or
the Company’s Bylaws or Articles or Certificate of Incorporation now or
hereafter in effect relating to indemnification for Indemnifiable Events, and/or
     (ii) recovery under directors’ and officers’ liability insurance policies
maintained by the Company, but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be. In addition, the Company shall, if so requested by Indemnitee,
advance the foregoing Indemnifiable Expenses to Indemnitee, subject to and in
accordance with Section 2.2.
     7. Notification and Defense of Proceeding.
          7.1 Notice. Promptly after receipt by Indemnitee of actual notice of
the commencement of any Proceeding, Indemnitee shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof; but the omission so to notify the Company
will not relieve the Company from any liability that it may have to Indemnitee,
except as provided in Section 7.3.
          7.2 Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and, except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with

10



--------------------------------------------------------------------------------



 



counsel reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Indemnifiable Expenses subsequently incurred by Indemnitee in connection with
the defense of such Proceeding other than reasonable costs of investigation or
as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Indemnifiable Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company; (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding; (iii) after a Change in Control (other
than a Change in Control approved by a majority of the directors on the Board
who were directors immediately prior to such Change in Control), the employment
of counsel by Indemnitee has been approved by the Independent Counsel; or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases, all Indemnifiable Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii) or
a situation defined in (iii) or (iv) above.
          7.3 Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld or delayed; provided, however, that if a Change
in Control has occurred (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control), the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.
     8. Establishment of Trust. In the event of a Change in Control (other than
a Change in Control approved by a majority of the directors on the Board who
were directors immediately prior to such Change in Control), the Company shall,
upon written request by Indemnitee, create a Trust for the benefit of the
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Indemnifiable Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in, and/or defending
any Proceeding relating to an Indemnifiable Event. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the

11



--------------------------------------------------------------------------------



 



Independent Counsel. The terms of the Trust shall provide that: (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within 10 business
days of a request by the Indemnitee, any and all Indemnifiable Expenses to the
Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust under the
same circumstances for which the Indemnitee would be required to reimburse the
Company under Section 2.2 of this Agreement), (iii) the Trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above, (iv) the Trustee shall promptly pay to the Indemnitee all amounts for
which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise, and (v) all unexpended funds in the Trust shall revert
to the Company upon a final determination by the Independent Counsel or a court
of competent jurisdiction, as the case may be, that the Indemnitee has been
fully indemnified under the terms of this Agreement. The Trustee shall be chosen
by the Indemnitee. Nothing in this Section 8 shall relieve the Company of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by the Company for federal, state and
local tax purposes. The Company shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorneys’ fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.
     9. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s Bylaws and Articles
or Certificate of Incorporation, applicable law, or otherwise; provided,
however, that this Agreement shall supersede the Existing Indemnification
Agreement and any other prior indemnification agreement (if any) between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s Bylaws or Articles or
Certificate of Incorporation now or hereafter in effect, applicable law, or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.
     10. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.
     11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any Affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action. Any claim or cause of action of the Company or
its Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter

12



--------------------------------------------------------------------------------



 



period of limitations is otherwise applicable to any such cause of action, the
shorter period shall govern.
     12. Miscellaneous.
          12.1 Amendment of Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.
          12.2 Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          12.3 No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.
          12.4 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event even though he
may have ceased to serve in such capacity at the time of any Proceeding.
          12.5 Severability. If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the

13



--------------------------------------------------------------------------------



 




provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.
          12.6 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oklahoma applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.
          12.7 Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document: (i) delivered in person, or (ii)sent by facsimile (with a copy
sent by first class mail, postage prepaid), or (iii) sent by nationally
recognized overnight courier service, or (iv) mailed by first class certified or
registered mail, return receipt requested, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other party.
          Notices provided in accordance with this Section 12.7 shall be deemed
to have been delivered: (i) if personally delivered, upon delivery; (ii) if sent
by facsimile transmission, upon electronic confirmation by the sender when
received; (iii) if sent by overnight courier service, 24 hours after deposit
with that service; or (iv) if sent by certified or registered mail, return
receipt requested, 48 hours after deposit in the mail.

     
To Company:
  Panhandle Oil and Gas Inc.
 
  5400 Grand Boulevard, Suite 300
 
  Oklahoma City, OK 73112
 
  Attention: Co-President
 
  Facsimile: 405.948.2038
 
   
 
            and
 
   
To Indemnitee:
  See Signature Page.

          12.8 Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the parties hereto, the Indemnitee
may be without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.
          12.9 Counterparts. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which

14



--------------------------------------------------------------------------------



 




together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
(End of Page – Signatures on Signature Page)

15



--------------------------------------------------------------------------------



 



Signature Page to Amended Indemnification Agreement
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day specified above.

                      “COMPANY”    
 
                    PANHANDLE OIL AND GAS INC.    
 
               
 
  By:                                   Michael C. Coffman,
Co-President    
 
                    “INDEMNITEE”    
 
                         
 
                              (Print Name)
   
 
                         
 
                         
 
                              (Print Address)
   
 
                    Facsimile:        
 
               

2